 

Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), August 13, 2020, by and
between ACLARIS THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (together
with its permitted assigns, the “Investor”).  Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth in the
Purchase Agreement by and between the parties hereto, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”).

 

WHEREAS:

 

A.       Upon the terms and subject to the conditions of the Purchase Agreement,
(i) the Company has agreed to issue to the Investor, and the Investor has agreed
to purchase,  up to Fifteen Million Dollars ($15,000,000) of the Company's
common stock, par value $0.00001 per share (the “Common Stock”), pursuant to the
Purchase Agreement (such shares, the “Purchase Shares”), and (ii) the Company
has agreed to issue to the Investor upon the execution of the Purchase Agreement
such number of shares of Common Stock as set forth in the Purchase Agreement
(the “Commitment Shares”); and

 

B.       To induce the Investor to enter into the Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

1.       DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                “Register,” “Registered,” and “Registration” refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the Securities Act and pursuant to
Rule 415 under the Securities Act or any successor rule providing for offering
securities on a continuous basis (“Rule 415”), and the declaration or ordering
of effectiveness of such registration statement(s) by the SEC.

 

(b)                “Registrable Securities” means the Purchase Shares that may
from time to time be issued or issuable to the Investor upon purchases of the
Available Amount under the Purchase Agreement (without regard to any limitation
or restriction on purchases), the Commitment Shares issued or issuable to the
Investor, and any Common Stock issued or issuable with respect to the Purchase
Shares, the Commitment Shares or the Purchase Agreement as a result of any stock
split, stock dividend, recapitalization, exchange or similar event, without
regard to any limitation on purchases under the Purchase Agreement.

 

(c)                “Registration Statement” means the Shelf Registration
Statement and any other registration statement of the Company that Registers
Registrable Securities, including a New Registration Statement, as amended when
each became effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus subsequently filed with the SEC.

 

(d)                “Shelf Registration Statement” means the Company’s existing
registration statement on Form S-3 (File No. 333-237163).

 



 

 

 

2.REGISTRATION.

 

(a)       Mandatory Registration.  The Company agrees that it shall, within the
time required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall have permitted the Investor to review
and comment upon the Initial Prospectus Supplement at least two (2) Business
Days prior to its filing with the SEC, the Company shall have given due
consideration to all such comments, and the Company shall not file the Initial
Prospectus Supplement with the SEC in a form to which the Investor reasonably
objects. The Investor shall furnish to the Company such information regarding
itself, the Securities held by it and the intended method of distribution
thereof, including any arrangement between the Investor and any other Person
relating to the sale or distribution of the Securities, as shall be reasonably
requested by the Company in connection with the preparation and filing of the
Initial Prospectus Supplement, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of the Initial Prospectus Supplement with the SEC.

 

(b)       Effectiveness. The Company shall use its commercially reasonable
efforts to keep the Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act, and to keep the Registration Statement and
the Prospectus current and available for issuances and sales of all possible
Registrable Securities by the Company to the Investor, and for the resale of all
of the Registrable Securities by the Investor, at all times until the earlier of
(i) the date on which the Investor shall have sold all the Securities and no
Available Amount remains under this Agreement and (ii) 180 days following the
earlier of termination of this Agreement and the Maturity Date (the
"Registration Period"). Without limiting the generality of the foregoing, during
the Registration Period, the Company shall (a) take all action necessary to
cause the Common Stock to continue to be Registered as a class of securities
under Section 12(b) of the Exchange Act and shall not take any action or file
any document (whether or not permitted by the Exchange Act) to terminate or
suspend such registration and (b) file or furnish on or before their respective
due dates all reports and other documents required to be filed or furnished by
the Company pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act, and shall not take any action or file any document
(whether or not permitted by the Exchange Act) to terminate or suspend its
reporting and filing obligations under the Exchange Act. The Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  

 



2

 

 

(c)       Prospectus Amendments or Supplements. Except as provided in this
Agreement and other than periodic and current reports required to be filed
pursuant to the Exchange Act, the Company shall not file with the SEC any
amendment to the Registration Statement or any supplement to the Base Prospectus
that refers to the Investor, the Transaction Documents or the transactions
contemplated thereby (including, without limitation, any Prospectus Supplement
filed in connection with the transactions contemplated by the Transaction
Documents), in each case with respect to which (a) the Investor shall not
previously have been advised and afforded the opportunity to review and comment
thereon at least two (2) Business Days prior to filing with the SEC, as the case
may be, (b) the Company shall not have given due consideration to any comments
thereon received from the Investor or its counsel, or (c) the Investor shall
reasonably object, unless the Company reasonably has determined that it is
necessary to amend the Registration Statement or make any supplement to the
Prospectus to comply with the Securities Act or any other applicable law or
regulation, in which case the Company shall promptly (but in no event later than
24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to the
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus is required to be delivered in
connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

 

(d)       Sufficient Number of Shares Registered.  In the event the number of
shares available under the Shelf Registration Statement at any time is
insufficient to cover the Registrable Securities, the Company shall, to the
extent necessary and permissible, amend the Shelf Registration Statement or file
a new registration statement (together with any prospectuses or prospectus
supplements thereunder, a “New Registration Statement”), so as to cover all of
such Registrable Securities as soon as reasonably practicable, but in any event
not later than ten (10) Business Days after the necessity therefor arises,
subject to any limits that may be imposed by the SEC pursuant to Rule 415
promulgated under the Securities Act. The Company shall permit the Investor to
review and comment upon any such New Registration Statement at least two (2)
Business Days prior to its filing with the SEC, and the Company shall give due
consideration to all such comments.  The Company shall use its reasonable best
efforts to have such amendment and/or New Registration Statement become
effective as soon as reasonably practicable following the filing thereof.    

 

(e)       Offering. If the SEC seeks to characterize any offering pursuant to a
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities that does not permit such Registration Statement to
become effective and be used by the Investor under Rule 415 at then-prevailing
market prices (and not fixed prices), or if after the filing of the Initial
Prospectus Supplement with the SEC pursuant to Section 2(a), the Company is
otherwise required by the Staff or the SEC to reduce the number of Registrable
Securities included in such initial Registration Statement, then the Company
shall reduce the number of Registrable Securities to be included in such initial
Registration Statement (after consultation with the Investor and its legal
counsel as to the specific Registrable Securities to be removed therefrom) until
such time as the SEC shall so permit such Registration Statement to become
effective and be used as aforesaid. In the event of any reduction in Registrable
Securities pursuant to this paragraph, the Company shall file one or more New
Registration Statements in accordance with Section 2(d) until such time as all
Registrable Securities have been included in Registration Statements that have
been declared effective and the prospectuses contained therein is available for
use by the Investor.

 



3

 

 

3.       RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable
Securities are to be Registered pursuant to Section 2, including on the Shelf
Registration Statement or on any New Registration Statement, the Company shall
use its reasonable best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

(a)       Notifications. The Company will notify the Investor promptly of the
time when any subsequent amendment to the Shelf Registration Statement or any
New Registration Statement, other than documents incorporated by reference, has
been filed with the SEC and/or has become effective or where a receipt has been
issued therefor or any subsequent supplement to a Prospectus has been filed and
of any request by the SEC for any amendment or supplement to the Registration
Statement, any New Registration Statement or any Prospectus or for additional
information.

 

(b)       Amendments. The Company will prepare and file with the SEC, promptly
upon the Investor’s request, any amendments or supplements to the Shelf
Registration Statement, any New Registration Statement or any Prospectus, as
applicable, that, in the reasonable opinion of the Investor and the Company, may
be necessary or advisable in connection with any acquisition or sale of
Registrable Securities by the Investor (provided, however, that the failure of
the Investor to make such request shall not relieve the Company of any
obligation or liability hereunder).

 

(c)       Investor Review. The Company will not file any amendment or supplement
to the Registration Statement, any New Registration Statement or any Prospectus,
other than documents incorporated by reference, relating to the Investor, the
Registrable Securities or the transactions contemplated hereby unless (A) the
Investor shall have been advised and afforded the opportunity to review and
comment thereon at least two (2) Business Days prior to filing with the SEC, (B)
the Company shall have given due consideration to any comments thereon received
from the Investor or its counsel, and (C) the Investor has not reasonably
objected thereto, and the Company will furnish to the Investor at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or any Prospectus,
except for those documents available via EDGAR.

 

(d)       Form S-3. The Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
SEC as required pursuant to the rules of Form S-3.

 

(e)       Copies Available. The Company will furnish to the Investor and its
counsel (at the expense of the Company) copies of the Registration Statement,
the Prospectus (including all documents incorporated by reference therein), any
Prospectus Supplement, any New Registration Statement and all amendments and
supplements to the Registration Statement, the Prospectus or any New
Registration Statement that are filed with the SEC during the Registration
Period (including all documents filed with or furnished to the SEC during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable upon the Investor’s request and in such
quantities as the Investor may from time to time reasonably request and, at the
Investor’s request, will also furnish copies of the Prospectus to each exchange
or market on which sales of the Registrable Securities may be made; provided,
however, that the Company shall not be required to furnish any document (other
than the Prospectus) to the Investor to the extent such document is available on
EDGAR.

 

(f)       Qualification. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor during the Registration Period, and
shall provide evidence of any such action so taken to the Investor. During the
Registration Period, the Company shall promptly notify the Investor of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 



4

 

 

(g)       Notification of Stop Orders; Material Changes. The Company shall
advise the Investor promptly (but in no event later than 24 hours) and shall
confirm such advice in writing, in each case: (i) of the Company’s receipt of
notice of any request by the SEC or any other federal or state governmental
authority for amendment of or a supplement to the Registration Statement or any
Prospectus or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or Prospectus
Supplement, or any New Registration Statement, or of the Company’s receipt of
any notification of the suspension of qualification of the Registrable
Securities for offering or sale in any jurisdiction or the initiation or
contemplated initiation of any proceeding for such purpose; and (iii) of the
Company becoming aware of the happening of any event, which makes any statement
of a material fact made in the Registration Statement or any Prospectus untrue
or which requires the making of any additions to or changes to the statements
then made in the Registration Statement or any Prospectus in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of any
Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or any
Prospectus to comply with the Securities Act or any other law. The Company shall
not be required to disclose to the Investor the substance or specific reasons of
any of the events set forth in clauses (i) through (iii) of the immediately
preceding sentence, but rather, shall only be required to disclose that the
event has occurred. If at any time the SEC, or any other federal or state
governmental authority shall issue any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or Prospectus Supplement, the Company shall use its reasonable best
efforts to obtain the withdrawal of such order at the earliest practicable time.
The Company shall furnish to the Investor, without charge and upon request, a
copy of any correspondence from the SEC or the staff of the SEC, or any other
federal or state governmental authority to the Company or its representatives
relating to the Shelf Registration Statement, any New Registration Statement or
any Prospectus, or Prospectus Supplement as the case may be. The Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Accelerated Purchase Notice, and the Investor shall not be
obligated to purchase any shares of Common Stock under this Agreement, during
the continuation or pendency of any of the foregoing events. If at any time the
SEC shall issue any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, the Company shall use its reasonable best efforts to
obtain the withdrawal of such order at the earliest practicable time. The
Company shall furnish to the Investor, without charge and upon request, a copy
of any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to the Registration Statement or the Prospectus, as the
case may be.

 

(h)       Listing on the Principal Market. The Company shall promptly secure the
listing, or conditional listing as applicable, of all of the Purchase Shares and
Commitment Shares to be issued to the Investor hereunder on the Principal Market
(subject to standard listing conditions, if any, for transactions of this
nature, official notice of issuance and the Exchange Cap) and upon each other
national securities exchange or automated quotation system, if any, upon which
the Common Stock are then listed, and shall maintain, so long as any Common
Stock shall be so listed, such listing of all such Registrable Securities from
time to time issuable hereunder. The Company shall use commercially reasonable
efforts to maintain the listing of the Common Stock on the Principal Market and
shall comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
The Company shall not take any action that would reasonably be expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall promptly, and in no event later than the following
Business Day, provide to the Investor copies of any notices it receives from any
Person regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not provide the
Investor copies of any such notice that the Company reasonably believes
constitutes material non-public information and that the Company would not be
required to publicly disclose such notice in any report or statement filed with
the SEC under the Exchange Act (including on Form 8-K) or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 3(h).

 



5

 

 

(i)       Delivery of Shares. The Company shall cooperate with the Investor to
facilitate the timely preparation and delivery of DWAC Shares (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to the Shelf Registration Statement or any New Registration Statement
and enable such DWAC Shares to be in such denominations or amounts as the
Investor may reasonably request and registered in such names as the Investor may
request.

 

(j)       Transfer Agent. The Company shall at all times maintain the services
of the Transfer Agent with respect to its Common Stock.

 

(k)       Approvals. The Company shall use its reasonable best efforts to cause
the Registrable Securities covered by any Registration Statement to be
Registered with or approved by such other governmental agencies or authorities
in the United States as may be necessary to consummate the disposition of such
Registrable Securities.

 

(l)       Confirmation of Effectiveness. If reasonably requested in writing by
the Investor at any time, the Company shall deliver to the Investor a written
confirmation from Company’s counsel of whether or not the effectiveness of such
Registration Statement has lapsed at any time for any reason (including, without
limitation, the issuance of a stop order) and whether or not the Registration
Statement is currently effective and available to the Company for sale of all of
the Registrable Securities.  

 

(m)       Further Assurances. The Company agrees to take all other reasonable
actions as necessary and reasonably requested in writing by the Investor to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to any Registration Statement.

 

(n)       Suspension of Sales. The Investor agrees that, upon receipt of any
notice from the Company of the existence of any suspension or stop order as set
forth in Section 3(f) or 3(g), the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement
covering such Registrable Securities until the Investor's receipt of the copies
of a notice regarding the resolution or withdrawal of the suspension or stop
order as contemplated by Section 3(f) or 3(g). Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to promptly deliver to the
Investor DWAC Shares without any restrictive legend in accordance with the terms
of the Purchase Agreement in connection with any sale of Registrable Securities
with respect to which the Investor has entered into a contract for sale prior to
the Investor’s receipt of a notice from the Company of the happening of any
event of the kind described in Section 3(f) or 3(g) and for which the Investor
has not yet settled.

 

(o)       Transfer Agent Instructions. On or before the date the Initial
Prospectus Supplement is filed with the SEC, the Company shall issue to the
Transfer Agent the Irrevocable Transfer Agent Instructions in the form agreed to
prior to the date hereof, and on the date any Registration Statement which
includes the Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
Transfer Agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC. Thereafter, if requested by the Investor at any time, the Company shall
require its legal counsel to deliver to the Investor a written confirmation
whether or not the effectiveness of such Registration Statement has lapsed at
any time for any reason (including, without limitation, the issuance of a stop
order) and whether or not the Registration Statement is current and available to
the Investor for sale of all of the Registrable Securities.

 



6

 

 

4.       OBLIGATIONS OF THE INVESTOR.

 

(a)       Investor Information. The Investor has furnished to the Company in
Exhibit A hereto such information regarding itself, the Registrable Securities
held by it, the Registrable Securities held by it and the intended method of
disposition thereof, including any arrangement between the Investor and any
other Person relating to the sale or distribution of the Securities, as required
to effect the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request. The Company shall notify the Investor in writing of any other
information the Company reasonably requires from the Investor in connection with
any Registration Statement hereunder. The Investor will as promptly as
practicable notify the Company of any material change in the information set
forth in Exhibit A, other than changes in its ownership of Common Stock.

 

(b)       Investor Cooperation. The Investor agrees to cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and filing of any amendments and supplements to any Registration
Statement or New Registration Statement hereunder.

 

5.       EXPENSES OF REGISTRATION.

 

All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for, and other expenses of,
the Investor, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

 



7

 

 

6.       INDEMNIFICATION.

 

(a)       To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Investor, each Person, if any, who
controls the Investor, the members, the directors, officers, partners,
employees, members, managers, agents, representatives of the Investor and each
Person, if any, who controls the Investor within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement (with the consent of the
Company, such consent not to be unreasonably withheld) or reasonable expenses,
(collectively, “Claims”) reasonably incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency or body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in the Shelf Registration Statement, any New
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in the final Prospectus or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to the Shelf Registration Statement or any New Registration Statement or (iv)
any material violation by the Company of this Agreement (the matters in the
foregoing clauses (i) through (iv) being, collectively, “Violations”).  The
Company shall reimburse each Indemnified Person promptly as such expenses are
incurred and are due and payable, for any reasonable out-of-pocket legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (A) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by the Investor or such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement, any New Registration Statement, the Prospectus or any such amendment
thereof or supplement thereto, in each case if the foregoing was timely made
available by the Company; (B) with respect to any superseded prospectus, shall
not inure to the benefit of any such Person from whom the Person asserting any
such Claim purchased the Registrable Securities that are the subject thereof (or
to the benefit of any other Indemnified Person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation; (C)
shall not be available to the extent such Claim is based on a failure of the
Investor to deliver, or to cause to be delivered, the prospectus made available
by the Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Person and shall
survive the transfer of the Registrable Securities by the Investor pursuant to
Section 8.

 

(b)       In connection with the Shelf Registration Statement, any New
Registration Statement or Prospectus, the Investor agrees to indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signed the Shelf Registration Statement or signs any New Registration Statement,
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (collectively and together with an
Indemnified Person, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information about the Investor set forth on Exhibit A attached hereto or
updated from time to time in writing by the Investor and furnished to the
Company by the Investor expressly for inclusion in the Shelf Registration
Statement or Prospectus or any New Registration Statement or from the failure of
the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, if such prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e); and, subject to Section 6(d),
the Investor will reimburse any reasonable out-of-pocket legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the indemnity agreement contained in this
Section 6(b) and the agreement with respect to contribution contained in Section
7 shall not apply to amounts paid in settlement of any Claim if such settlement
is effected without the prior written consent of the Investor, which consent
shall not be unreasonably withheld; provided, further, however, that the
Investor shall be liable under this Section 6(b) for only that amount of a Claim
or Indemnified Damages as does not exceed the net proceeds to the Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investor pursuant to
Section 8.

 



8

 

 

(c)       Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto.  No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent.  No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

(d)       The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 Any Person receiving a payment pursuant to this Section 6 which person is later
determined to not be entitled to such payment shall return such payment to the
person making it.

 

(e)       The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.       CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 



9

 

 

8.       ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment.
 The Investor may not assign its rights under this Agreement without the prior
written consent of the Company, other than to an affiliate of the Investor
controlled by Jonathan Cope or Josh Scheinfeld, in which case the assignee must
agree in writing to be bound by the terms and conditions of this Agreement.

 

9.AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Business Day immediately preceding the initial filing
of the Initial Prospectus Supplement with the SEC. Subject to the immediately
preceding sentence, no provision of this Agreement may be (i) amended other than
by a written instrument signed by both parties hereto or (ii) waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

10.MISCELLANEOUS.

 

(a)       Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Aclaris Therapeutics, Inc.

640 Lee Road, Suite 200

Wayne, PA 19087

Telephone: (484) 324-7933

E-mail: kalijackson@aclaristx.com

Attention: Kamil Ali-Jackson

 

With a copy to (which shall not constitute notice or service of process):

 

Cooley LLP

11951 Freedom Drive

14th Floor

Reston, Virginia 20190-5640

Telephone: (703) 456-8000

Facsimile: (703) 456-8100

Attention: Brian F. Leaf, Esq.

Email: bleaf@cooley.com

 



10

 

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:        (312) 822-9300

Facsimile:         (312) 822-9301

E-mail:              jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:         Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

 

K&L Gates, LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, Florida 33131

Telephone:        (305) 539-3306

Facsimile:         (305) 358-7095

E-mail:             clayton.parker@klgates.com

Attention:         Clayton E. Parker, Esq.

 

or at such other address, email and/or facsimile number and/or to the attention
of such other Person as the recipient party has specified by written notice
given to each other party one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile, email or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(b)       No Waiver No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

(c)       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of and venue in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in the City and County of New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 



11

 

 

(d)       Integration. This Agreement, the Purchase Agreement and the other
Transaction Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.  This Agreement, the Purchase Agreement and
the other Transaction Documents supersede all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the subject matter hereof and thereof.

 

(e)       No Third Party Benefits. Subject to the requirements of Section 8,
this Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto.

 

(f)       Headings. The headings in this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(g)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(h)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(i)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent
and no rules of strict construction will be applied against any party.

 

(j)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

* * * * * *

 



12

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of date first written above.

 

  THE COMPANY:       ACLARIS THERAPEUTICS, INC.           By: /s/ Neal Walker  
Name:     Neal Walker   Title:       President and Chief Executive Officer      
    INVESTOR:           LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK
CAPITAL, LLC   BY: Rockledge Capital Corporation           By: /s/ Joshua
Scheinfeld   Name:     Joshua Scheinfeld   Title:       President

 



13

 

 

EXHIBIT A

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With Each Registration Statement and Prospectus

 

Information With Respect to Lincoln Park Capital

 

Immediately prior to the date of the Purchase Agreement, Lincoln Park Capital
Fund, LLC, beneficially owned 0 shares of Common Stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
Common Stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

 



 

